Illinois Official Reports

                                            Appellate Court



                             People v. Warren, 2014 IL App (4th) 120721




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      JOSEPH W. WARREN, Defendant-Appellant.



District & No.               Fourth District
                             Docket No. 4-12-0721



Filed                        June 6, 2014
Modified upon
denial of rehearing          August 29, 2014



Held                         Defendant’s conviction for unlawful possession of a controlled
(Note: This syllabus         substance with intent to deliver was upheld over his contention that the
constitutes no part of the   State’s case was based on the incredible testimony of the woman who
opinion of the court but     was with him at the time of his arrest, but the cause was affirmed in
has been prepared by the     part and vacated in part and remanded with directions for the trial
Reporter of Decisions        court to reimpose certain mandatory fines that were improperly
for the convenience of       imposed by the circuit clerk rather than the trial court and to review the
the reader.)
                             information provided by the appellate court in Williams in connection
                             with the imposition of statutorily mandated fines in criminal cases.




Decision Under               Appeal from the Circuit Court of Champaign County; No. 11-CF-443;
Review                       the Hon. Heidi N. Ladd, Judge, presiding.



Judgment                     Affirmed in part and vacated in part; cause remanded with directions.
     Counsel on                Michael J. Pelletier, Jacqueline L. Bullard, and Martin J. Ryan, all of
     Appeal                    State Appellate Defender’s Office, of Springfield, for appellant.

                               Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                               Robinson, and Denise M. Ambrose, all of State’s Attorneys Appellate
                               Prosecutor’s Office, of counsel), for the People.




     Panel                     JUSTICE KNECHT delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Appleton and Justice Pope concurred in the
                               judgment and opinion.




                                                OPINION

¶1         Following a May 2012 trial, the jury found defendant guilty of unlawful possession with
       the intent to deliver a controlled substance, a Class 1 felony (720 ILCS 570/401(c)(2) (West
       2010)) (count I), and unlawful possession of a weapon by a felon, a Class 3 felony (720 ILCS
       5/24-1.1(a), (e) (West 2010)) (count II). In July 2012, the trial court sentenced defendant to a
       30-year term on count I and a concurrent 10-year term on count II. Defendant appeals, arguing
       (1) the State failed to produce sufficient evidence to sustain his conviction on count I; (2) he is
       entitled to a vacation of certain assessments imposed pursuant to his conviction; and (3) he is
       entitled to additional sentencing credit for time served. We affirm in part, vacate in part, and
       remand with directions.

¶2                                          I. BACKGROUND
¶3         On March 21, 2011, the State charged defendant with unlawful possession with intent to
       deliver a controlled substance and unlawful possession of a weapon by a felon. The charges
       arose from a traffic stop and later search of a hotel room rented by defendant.

¶4                                         A. The Traffic Stop
¶5         On March 18, 2011, Officer Jeremiah Christian of the Champaign police department, who
       was assigned to the Community Action Team, observed defendant driving a green Oldsmobile
       Bravada. Upon recognizing defendant as the driver, Officer Christian “conducted surveillance
       to see where [defendant] was going.” Officer Christian followed defendant to the Red Roof Inn
       on Anthony Drive. Officer Christian observed defendant exit his vehicle and enter a guest
       room at the hotel. Officer Christian then left the area to meet with other members of the
       Community Action Team.
¶6         The team formulated a plan to return to the area around the hotel to continue surveillance
       on defendant’s activities. If defendant was observed leaving the hotel, an officer would follow

                                                    -2-
       and wait for defendant to commit a violation of the Illinois Vehicle Code (625 ILCS 5/1-100 to
       20-402 (West 2010)). The officers would then stop the vehicle and further their investigation.
¶7          Officer Christian returned to the hotel to continue his surveillance. At some point during
       his surveillance, Officer Christian observed defendant return to the Oldsmobile Bravada. He
       was accompanied by a white female, later identified as Kimberly Rosas. Defendant drove the
       vehicle away from the hotel and headed toward Neil Street. Officer Christian went to hotel
       management to see whether defendant had rented a room at the hotel. Officer Christian learned
       defendant had been renting a room at the hotel since March 8, 2011. The rental agreement
       listed only defendant’s name. Officer Christian then went to the room and stood watch to
       ensure nobody entered or left the room. Shortly thereafter, Officer Phillip McDonald observed
       defendant commit a traffic violation while turning right onto Neil Street, and initiated a traffic
       stop at the intersection of Neil Street and Interstate 74. Several other Champaign police
       officers, including Katherine Thompson, Marshall Henry, and Robert Sumption, arrived on the
       scene to provide backup.
¶8          Officer McDonald approached the vehicle and asked defendant to shut off the car. He
       detected an odor of cannabis emanating from the vehicle. Officer Henry also detected the odor
       of cannabis. Because the officers detected the odor of cannabis, Officer McDonald asked
       defendant to step out of the vehicle so it could be searched. Defendant responded by attempting
       to lock the driver’s door and reaching for the key still in the ignition. Officer McDonald then
       reached inside the car and grabbed defendant’s arm. Officer Henry assisted Officer McDonald
       in removing defendant from the vehicle. After the officers removed defendant from the
       vehicle, a lengthy struggle ensued and defendant resisted the officers’ attempts to place him
       under arrest.
¶9          During this struggle, Officer Sumption asked Rosas whether anything illegal was located
       inside the car. At first she indicated there was not, but she later informed the officer a gun was
       in her purse. This prompted Officer Sumption to draw his weapon and point it at Rosas. Officer
       Sumption relayed this information to the other officers at the scene. Officer Sumption then
       removed Rosas from the vehicle and placed her under arrest. She was escorted to the backseat
       of Officer Thompson’s squad car. Officer Sumption removed the gun from Rosas’s purse and
       determined the gun was loaded with a magazine containing six rounds of .25-caliber
       ammunition. He also determined no rounds were in the weapon’s chamber. While sitting in the
       backseat, Rosas told Officer Sumption defendant carried the purse containing the handgun to
       the vehicle.

¶ 10                                B. Rosas’s Postarrest Interview
¶ 11       As Officer Thompson escorted Rosas to her police car, she asked Rosas whether she had
       anything “crotched,” meaning concealed within her undergarments or inside her vaginal or
       anal cavity. Rosas stated she did not. While seated in the back of the police car, Rosas told
       Officer Sumption that defendant carried the gun in her purse to the car. Rosas told Officer
       Sumption approximately half an ounce of crack cocaine was located in the hotel room. Rosas
       was then transported to the Red Roof Inn to confirm the location of the room in which she and
       defendant had been staying.
¶ 12       Officer Thompson transported Rosas to the Champaign police department to speak with
       Officer McDonald. After being informed of and waiving her Miranda rights (Miranda v.
       Arizona, 384 U.S. 436 (1966)), Rosas stated she had a current addiction to crack cocaine.

                                                   -3-
       Officer McDonald inquired about the gun recovered during the traffic stop. Rosas stated
       defendant had the gun in his waistband until Officer McDonald initiated the traffic stop, when
       defendant placed the handgun in Rosas’s purse.
¶ 13       Rosas then expressed her concern over going to jail. After Officer McDonald assured
       Rosas she would not go to jail, Rosas stated, “I’ll do anything that you want me to do. I’ll be
       helpful, you know, as long as I don’t go to jail.” Rosas then detailed the drug-dealing operation
       defendant was running from the hotel room. Defendant would bring large quantities of crack
       cocaine to the room and break it down for sale. He used a black scale to assist him in breaking
       down the product. Defendant would then package the individual pieces for sale. Once
       packaged for sale, defendant would place the individually wrapped pieces of crack cocaine in a
       plastic bag and “go deal.”
¶ 14       Rosas believed defendant was bringing at least four ounces of crack cocaine to the room
       per day to package for sale. She further believed at least a half-ounce of crack cocaine would
       be found in defendant’s black duffel bag inside the room and more would be found outside the
       hotel room.
¶ 15       Rosas then asked to use the restroom. Officer Thompson, who stood by during the
       interview, escorted Rosas to the restroom. While there, Rosas told Officer Thompson she had
       crack cocaine concealed inside her vagina. Officer Thompson looked into the toilet and
       observed a plastic bag containing what appeared to be individually packaged pieces of crack
       cocaine. Officer Thompson informed Officer McDonald of what she discovered.
¶ 16       Rosas returned to the interview room, where Officer McDonald was to take a statement
       regarding the crack cocaine discovered during Rosas’s bathroom break. When asked how the
       crack cocaine came to be concealed within her vagina, Rosas initially told Officer McDonald
       that defendant physically placed the cocaine inside her vagina just before the traffic stop.
       Rosas assured Officer McDonald she was being truthful. Rosas stated this was her first time
       out dealing with defendant. She also stated defendant wanted her to accompany him because
       he had the gun, but she was not sure whether he wanted her there to take blame for the gun.
¶ 17       After about 15 minutes, Officer McDonald again asked Rosas to speak with him. Officer
       McDonald sought clarification as to how the crack cocaine came to be concealed within
       Rosas’s vagina. This time, Rosas stated defendant handed her the bag containing crack cocaine
       and ordered her to conceal it in her vagina just before the traffic stop. Defendant told her she
       would be sorry if she did not do so. Rosas then placed the crack cocaine inside her vagina.
       Additionally, Rosas told police the last time she smoked crack was just before she and
       defendant were arrested.

¶ 18                                  C. Search of the Hotel Room
¶ 19       After Rosas was interviewed, she was asked to swear to an affidavit in support of a search
       warrant. The affidavit stated Rosas was with defendant when his Oldsmobile Bravada was
       stopped. At the time of the stop, defendant removed a weapon, which belonged to him, from
       his waistband and placed it into Rosas’s purse. Defendant was the registered occupant of room
       258 at the Red Roof Inn on Anthony Drive in Champaign, Illinois, and currently possessed
       approximately half an ounce of crack cocaine there in a black leather duffel bag. Defendant
       had been using the room for one to two weeks to package cocaine he later distributed.
       Defendant was selling approximately four ounces of cocaine per day.


                                                   -4-
¶ 20        According to Officer Thompson, she transported Rosas to the Schnuck’s parking lot in
       Savoy, Illinois. While there, Rosas swore to her affidavit in front of a judge. The judge issued
       the warrant. Officer Thompson transported Rosas back to the Champaign County jail where
       she was booked for the possession of the drugs concealed within her vagina.
¶ 21        Armed with a search warrant, the officers searched the hotel room. During the course of the
       search, several items of evidentiary value were seized. Officers seized a silver Compaq laptop
       computer, its charging chord, and a speaker system, which were all located on a nightstand
       next to the bed; a certificate of title for a 1997 Oldsmobile Bravada issued to defendant, found
       in a duffel bag later determined to belong to defendant; a rental receipt from the Red Roof Inn
       naming defendant as the sole person who rented the room, which was found on the nightstand;
       a blank check belonging to defendant, found in the same duffel bag as the certificate of title; an
       Illinois identification (ID) card issued to defendant, which was found in a pair of men’s jeans
       lying on the floor underneath the sink; and a prescription bottle containing pseudoephedrine
       for defendant, which was found on the counter next to the sink.
¶ 22        The officers also seized a velvet Crown Royal bag containing five live rounds of
       .25-caliber ammunition, which was found in a dresser drawer (at trial, Rosas testified the
       drawer also contained defendant’s clothing, but defendant denied the items were his and
       testified they belonged to Rosas); a black digital scale, which was located under the Crown
       Royal bag; a box of plastic sandwich Baggies, which was found on top of the microwave;
       numerous empty plastic Baggies with both bottom corners removed, which were found in the
       garbage can near the bathroom; 17 individual “corner Baggies” containing crack cocaine, all of
       which were found in a wadded-up paper towel in the garbage can; and two glass crack pipes
       and one metal crack pipe.

¶ 23                 D. Defendant’s Motion To Suppress Under Franks v. Delaware
¶ 24       On November 14, 2011, defendant filed a motion to suppress evidence under Franks v.
       Delaware, 438 U.S. 154 (1978), seeking to exclude from evidence the items seized from the
       hotel room. In support of his motion, defendant attached three affidavits–his own, one drafted
       by Cora Holland, and one purportedly drafted and signed by Rosas. The first part of Rosas’s
       affidavit to support defendant’s motion to suppress contained argumentative statements about
       the lawfulness of the search itself. Rosas’s affidavit goes on to state she felt coerced to answer
       the police’s questions at the scene of the traffic stop. The affidavit states she was coerced into
       implicating defendant for possession of the weapon and the drugs in the hotel room.
¶ 25       Rosas’s affidavit stated defendant was not in possession of the weapon at any time and it
       did not belong to him. Defendant was not aware Rosas had the weapon in her purse. Defendant
       was not in possession of any drugs and was unaware Rosas had drugs on her or in the hotel
       room. While some of defendant’s possessions were in the hotel room, he would only come by
       occasionally to shower and change clothes. Defendant rented the room at the hotel because
       Rosas did not have a State ID card.
¶ 26       Rosas’s affidavit further stated Rosas had been addicted to crack cocaine for 11 years. She
       supported her drug habit by “dating” men she did not know. One man she “dated” came to the
       hotel room and inadvertently left the weapon found in Rosas’s purse in the room. Rosas kept
       the weapon because she wanted to trade it for drugs. Defendant always tried to help Rosas
       “leave the drug addiction and the drugs dating behind [her].”


                                                   -5-
¶ 27       Rosas’s affidavit also stated everything Rosas told the police about defendant’s
       drug-dealing operation was not true and she was solely responsible for the drugs and weapon
       recovered on March 18, 2011. The last two sentences of Rosas’s affidavit state, “The record
       reported that I was transported to [Schnuck’s in Savoy, Illinois], before a judge to swear to a
       search warrant to search the hotel room. I was never transported to [S]chnuck’s in
       Savoy[, Illinois], before a judge nor did I ever swear to a search warrant before a judge.”
¶ 28       The trial court denied defendant’s motion to suppress.

¶ 29                                        E. Defendant’s Trial
¶ 30       During the May 2012 jury trial, several people testified to the evidentiary significance of
       the items seized from defendant’s vehicle and the hotel room. Officer Christian testified that in
       his experience as a police officer, he has encountered velvet Crown Royal bags approximately
       50 times. He testified most times he has encountered these bags, they contain narcotics or a
       weapon. The .25-caliber ammunition located inside the Crown Royal bag was significant to
       Officer Christian because a .25-caliber handgun was recovered during the traffic stop. Officer
       Christian also testified regarding the digital scale found in the hotel room. He testified he had
       encountered such scales “hundreds, upon hundreds” of times throughout his experience as a
       police officer. Officer Christian testified the price of narcotics is generally determined by its
       weight. Narcotics dealers use digital scales to ensure they are giving their customers the correct
       quantity of narcotics. Narcotics users may also possess scales to make sure they are not
       “shorted” when they buy drugs.
¶ 31       Sergeant Dennis Baltzell of the Champaign police department testified to the significance
       of the plastic Baggies, of which the corners were removed. The Baggies were indicative of
       bags that have been used to package controlled substances, because the corners of the Baggies
       were missing. Based on his training and experience, Sergeant Baltzell would expect this type
       of Baggie to be found in locations where drugs were being packaged for sale. He would not
       expect to find this type of Baggie in a location where controlled substances were merely being
       consumed or used.
¶ 32       Sergeant Baltzell also recovered the crack cocaine from the hotel room’s trash can. He
       testified that based on his training and experience, he concluded the crack cocaine was
       packaged for sale–he found 17 individually wrapped packages, all containing similar amounts
       of crack cocaine. Baltzell opined the 17 packages had a street value of $340. Further, if
       Sergeant Baltzell were to find individually packaged amounts of a controlled substance, an
       electronic scale, additional whole plastic bags, and bags that had been cut off at the corners all
       at one location, he would conclude, based on his training and experience, the person in control
       of the location was engaged in the manufacture and delivery of a controlled substance.
       Narcotics dealers often protect themselves with a firearm. When drug dealers travel in a
       vehicle, they often conceal the narcotics within the vehicle and carry a firearm for protection.
       Narcotics dealers commonly ask someone else to hold their drugs while transporting them in a
       vehicle. Sergeant Baltzell opined the quantity of crack cocaine recovered from the trash can
       was not an amount consistent with personal use.
¶ 33       John Carnes, a forensic scientist for the Illinois State Police crime lab, testified he
       examined both the handgun and its magazine for latent prints of which he could make a
       comparison. Carnes was unable to find any latent prints on the handgun or magazine capable of
       comparison. Carnes testified it was possible to touch something and not leave behind

                                                   -6-
       fingerprints. Further, fingerprint residue is very fragile and not easy to preserve. Carnes was
       not given any item to examine for latent prints beside the gun and its magazine.
¶ 34       Cory Formea, a forensic scientist for the Illinois State Police crime lab, testified he
       collected a swab from each side of the gun’s handle for deoxyribonucleic acid (DNA) analysis
       and placed the swabs in the evidence vault, per department policy. Aaron Small, a forensic
       scientist with the Illinois State Police crime lab, performed the actual DNA analysis. He
       compared the swabs taken from the handgun with a standard sample from defendant. Small
       testified he obtained single-source DNA profiles from each of the swabs taken from the
       handgun. Those DNA profiles matched defendant’s DNA profile. In fact, the matching DNA
       profile taken from the gun and defendant would be expected to occur in 1 in 130 quintillion
       African-Americans, 1 in 5.8 sextillion Caucasians, and 1 in 45 sextillion southwest Hispanic
       unrelated individuals. (Defendant is African-American.) It is possible to touch something and
       not leave behind DNA. No sample from Rosas was compared with the swabs from the gun.
¶ 35       John Martin, a forensic scientist at the Illinois State Police crime lab, testified the 17
       individual packages recovered from the hotel room all contained a substance testing positive
       for cocaine. He determined the aggregate weight of the substance contained within the 17 bags
       was 4.6 grams. As for the package recovered from the toilet at the Champaign police
       department, it contained a substance testing positive for cocaine. Martin determined the
       aggregate weight of the substance recovered from the police department’s toilet was 2.6 grams.
¶ 36       The State also presented the testimony of Rosas. She testified she was 27 years old and had
       been smoking crack cocaine for about 17 years. Rosas had had problems with the law over the
       past three years, including two misdemeanor convictions and three pending felony charges.
       The pending felony charges involved both possession and delivery of a controlled substance.
       Rosas had known defendant for about four years, and they had been in a dating relationship for
       the past two years. Defendant and Rosas had been sharing the room at the hotel for about two
       weeks at the time of their arrest, but defendant spent the night in the hotel room only some of
       those nights. Defendant kept a couple changes of clothes, various personal items, and a laptop
       computer in the room. Defendant also kept his crack cocaine in the room.
¶ 37       The night before Rosas and defendant were arrested, Rosas observed a man, nicknamed
       “Rabbit,” enter the room and leave a large ball of cocaine for defendant. Rabbit and defendant
       did not exchange any words. Rosas then observed defendant break down the cocaine using a
       safety pin and package it for sale using the scale and plastic Baggies recovered from the room.
¶ 38       Once the crack cocaine was packaged for sale, defendant held onto the packages until
       somebody called to set up a deal. Defendant’s customers would call defendant’s cellular
       phone. Rosas answered the phone for defendant, took his customers’ orders, and arranged a
       place to meet. Rosas would relay this information to defendant, and he would give her the
       appropriate amount of crack cocaine. Rosas would deliver the crack cocaine for defendant,
       either by bicycle or one of her friends’ vehicles, and return the money to defendant. Rosas
       helped defendant deal drugs because she “was an addict, and you know, if I done something for
       him, you know, I would get me some dope, myself.”
¶ 39       Rosas testified defendant obtained the handgun from a person in Rantoul. He traded a
       couple of bags of crack cocaine for the weapon. Defendant then asked Rosas to hold onto the
       gun for him because he was on probation and forbidden from possessing a weapon. Rosas was
       scared to hold onto the gun because she had never been in that much trouble. Defendant put the
       gun in her purse when they left the hotel on March 18, 2011. Rosas touched the gun only once

                                                  -7-
       when asked by defendant to wipe off his fingerprints, but Rosas did not do so. Rosas also
       testified as to how the crack cocaine came to be concealed within her vagina. She testified just
       before Officer McDonald initiated the traffic stop, defendant handed her the cocaine and told
       her to hide it inside her body, which she understood to mean inside her vagina. Rosas complied
       with defendant’s request.
¶ 40        On cross-examination, Rosas admitted she was hoping to receive leniency from the State’s
       Attorney in her pending cases by testifying against defendant here. Rosas also admitted she
       smoked at least nine $20 pieces of crack cocaine per day. When showed a picture of the dresser
       drawer containing the scale and Crown Royal bag, Rosas denied the items were hers. “Rabbit”
       sold crack cocaine to Rosas on occasion, but not while she was living at the hotel. She stated
       she and defendant both stayed in the hotel room and defendant paid for the room.
¶ 41        Defense counsel then confronted Rosas with the numerous inconsistent statements she had
       given throughout the pendency of this case. Rosas admitted she first told Officer Sumption
       nothing illegal was contained within the car before she told him a gun was in her purse. While
       sitting in the back of the squad car, Rosas told the officers approximately one-half ounce of
       crack cocaine was in a black duffel bag in the hotel room. Defense counsel also confronted
       Rosas with the inconsistency in her story of the transaction by which defendant came into
       possession of the handgun.
¶ 42        Defense counsel confronted Rosas with her conflicting statements regarding how the
       handgun got into her purse–she first told police defendant carried her purse containing the
       weapon to the vehicle but later told police defendant placed the handgun in her purse just
       before Officer McDonald initiated the traffic stop. Defense counsel also confronted Rosas
       about the crack cocaine found concealed in her vagina. When her postarrest interview began,
       Rosas denied having anything illegal on her person, but during the course of the interview, a
       bag containing individually wrapped pieces of cocaine was recovered from the toilet after
       Rosas had used it. Rosas told police defendant physically placed the crack cocaine inside her
       body, but she later told them defendant handed her the drugs and told her to conceal them
       inside her vagina.
¶ 43        Rosas also admitted she told Officer McDonald she would cooperate as long as she did not
       go to jail. Defense counsel then confronted Rosas with her affidavit in support of defendant’s
       Franks motion to suppress. Rosas admitted she signed the document before the January 2012
       hearing on defendant’s Franks motion. Rosas also admitted she testified she signed the
       document in front of a notary. When asked whether she wrote the document, Rosas testified
       she “helped writing that document.” Rosas then testified she was told to write the portions
       incriminating herself and exonerating defendant, but she did not identify who told her to do so.
¶ 44        On redirect examination, the State asked Rosas about the affidavit in support of
       defendant’s Franks motion. Rosas testified defendant told her to write the affidavit and to
       include the information exonerating defendant. The State inquired about Rosas’s statement in
       the affidavit in which she stated she was never taken to Savoy, Illinois, to swear to an affidavit
       before a judge. Rosas testified she included this statement, even though she knew it could be
       proved false, because she was scared of defendant. She knew if she did not take the blame,
       defendant would punch and slap her. Defendant took Rosas to the notary and stood by as the
       document was notarized.
¶ 45        Defendant testified on his own behalf. He was renting the hotel room for Rosas as a favor
       to her. Defendant kept clothing and some toiletries at the hotel room because he would stay the

                                                   -8-
       night in the room on occasion. Defendant did not keep anything in the drawers. According to
       defendant, “[e]verything in that room basically belongs to Ms. Rosas, because the room was
       for her, because I had my own place.”
¶ 46        Defendant knew Rosas had a handgun, “[b]ecause she dated a man once who’s named
       Jimmy, that’s what she told me, and he was the one that had had the weapon.” Defendant saw
       the handgun in Rosas’s possession three days before the traffic stop and asked Rosas to dispose
       of it. Rosas kept the gun because she knew she could trade it for drugs. Defendant touched the
       gun, only once, because he thought it was a “nice weapon.”
¶ 47        Defendant denied attempting to start his vehicle after Officer McDonald asked him to exit
       the car. Defendant denied he ever handled the handgun aside from when he first discovered it
       was in Rosas’s possession. Rosas carried the handgun to his vehicle of her own free will.
       Defendant denied packaging and selling drugs from the hotel. Defendant denied ever selling
       drugs–he was previously a drug user, not a dealer. Rosas did not deliver drugs for defendant.
       Defendant did not know drugs were in the hotel room. He knew, however, Rosas supported her
       drug habit through prostitution, and he had been present when Rosas brought men to the room.
¶ 48        Defendant denied ever possessing the crack cocaine in Rosas’s vagina. He did not tell
       Rosas to hide the crack cocaine inside her vagina. Rosas fabricated her statements
       incriminating defendant because she wanted leniency from the State. Defendant denied telling
       Rosas what information to include in her affidavit in support of his Franks motion. Defendant
       never told Rosas how to testify in another proceeding and never threatened her harm.
¶ 49        On cross-examination, defendant maintained he was helping Rosas rent the hotel room out
       of the goodness of his heart. He would take cash she gave him to go pay for the room. He
       sometimes paid a portion of the bill out of his own pocket. Sometimes, defendant “dated”
       Rosas and gave her money in exchange. Defendant knew Rosas was a drug user on March 18,
       2011, but he “never got involved” with what she did. He often told her to go to rehab, but she
       was stubborn and would not listen. “She kept her lifestyle,” defendant testified, “and my
       mistake was just being around her like that.”
¶ 50        Defendant stated he had not smoked crack cocaine in four to five years. At the time of trial,
       defendant still associated with Rosas. When asked whether his relationship with Rosas was the
       same as it was on March 18, 2011, defendant stated it was. The last time defendant “dated”
       Rosas was about three months prior to trial. Defendant thought he and Rosas would still be on
       good terms after her testimony at trial. Rosas was only incriminating him to get leniency from
       the State. Defendant was not upset with Rosas’s testimony at trial because he knew she would
       testify as she did all along. Defendant knew he was the person the police were really after.
       Defendant was never guilty of any offense of which he was accused. This incident, like all his
       other previous run-ins with the law, was caused by the fact he is a nice person and others take
       advantage of him.
¶ 51        On this evidence, the jury found defendant guilty on both counts.

¶ 52                                     F. Defendant’s Sentence
¶ 53      On July 2, 2012, the cause proceeded to defendant’s sentencing hearing. Prior to the
       hearing, the parties were allowed to suggest corrections to the presentence investigation report
       (PSI). Only the State took this opportunity, adding dates and case numbers to the portion of the
       PSI detailing defendant’s criminal history. After the parties presented evidence in aggravation


                                                   -9-
       and mitigation and argued the appropriate sentence for this case, defendant addressed the
       court. Defendant stated he was innocent of the charges in this case. In fact, he was not guilty of
       any offense in his criminal history. On this occasion and in his past, defendant was guilty only
       by his association with criminals.
¶ 54       The trial court sentenced defendant to a 30-year term on count I and a concurrent 10-year
       term on count II. After announcing this sentence, the court addressed the issues of sentencing
       credit and monetary assessments with the parties. The court asked defense counsel whether
       145 days was the correct calculation of credit for time served, and counsel responded in the
       affirmative. Thereafter, the court awarded defendant 145 days’ credit for time served and
       ordered defendant to pay a $100 crime laboratory analysis fee, a $2,000 mandatory
       assessment, and a $340 street-value fine for the cocaine recovered from the hotel room. In
       addition, the court authorized a $250 DNA analysis fee to be imposed, but only if defendant
       had not previously been assessed the fee. Finally, the court ordered defendant to “pay all fines,
       fees, and costs as authorized by statute,” but it did not specifically refer to any fine, fee, or cost
       other than those already stated. The court asked whether the parties had anything else to add,
       and both parties responded they did not.
¶ 55       After defendant’s sentencing hearing, the circuit clerk calculated the statutorily authorized
       assessments against defendant, which are reflected in a printout from the clerk. The printout
       from the clerk (see appendix), shows defendant was assessed the following fines and fees on
       count I: (1) a $5 document-storage assessment; (2) a $10 automation assessment; (3) a $100
       circuit-clerk assessment; (4) a $25 court-security assessment; (5) a $50 court-finance
       assessment; (6) a $40 State’s Attorney assessment (a $30 assessment for felony conviction plus
       the $10 remitted to the State’s Attorney as part of the juvenile expungement assessment); (7) a
       $2 “State’s Attorney Au” assessment; (8) a $10 arrestee’s medical assessment; (9) a $5
       spinal-cord-research assessment; (10) a $250 “State Offender DN” assessment; (11) a $100
       trauma-fund assessment; (12) a $590 traffic/criminal surcharge; (13) a $30 juvenile
       expungement assessment listed as three separate $10 assessments for the State Police Services
       Fund, State’s Attorney’s Office Fund (the $10 assessment for the State’s Attorney is included
       in the $40 charge listed for the State’s Attorney on the clerk’s printout), and Circuit Clerk
       Operations and Administrative Fund; (14) a $5 drug-court assessment; (15) a $236 violent
       crimes victims assistance (VCVA) assessment; (16) a $340 street-value fine; (17) a $1,275
       mandatory assessment; and (18) a $10 State Police operations assessment.
¶ 56       On count II, the circuit clerk’s printout shows defendant was assessed the following fines
       and fees: (1) a $5 document-storage assessment; (2) a $10 automation assessment; (3) a $100
       circuit-clerk assessment; (4) a $25 court-security assessment; (5) a $50 court-finance
       assessment; (6) a $40 State’s Attorney assessment (a $30 assessment for felony conviction plus
       the $10 remitted to the State’s Attorney as part of the juvenile expungement assessment); (7) a
       $2 “State’s Attorney Au” assessment; (8) a $10 arrestee’s medical assessment; (9) a $10
       traffic/criminal surcharge; (10) a $30 juvenile expungement assessment listed as three separate
       $10 assessments for the State Police Services Fund, State’s Attorney’s Office Fund (the $10
       assessment for the State’s Attorney is included in the $40 charge listed for the State’s Attorney
       on the clerk’s printout), and Circuit Clerk Operations and Administrative Fund; (11) a $5
       drug-court assessment; (12) a $4 VCVA assessment (we note the printout also contains an
       entry called “VICTIMS FUND–NO FI,” with no dollar amount listed); and (13) a $10 State



                                                    - 10 -
       Police operations assessment. The printout also contains an entry for “CRIME LAB,” but no
       dollar amount is listed.
¶ 57       This appeal followed.

¶ 58                                            II. ANALYSIS
¶ 59                                    A. Sufficiency of the Evidence
¶ 60       Defendant argues the State failed to produce sufficient evidence to sustain his conviction
       for unlawful possession with intent to deliver a controlled substance. Specifically, defendant
       argues the State’s case was based entirely on the incredible testimony of Kimberly Rosas, and
       as a result, defendant’s conviction and sentence for that offense must be vacated. The State
       responds the evidence, notwithstanding Rosas’s testimony, is sufficient to sustain his
       conviction. Defendant does not challenge his conviction for unlawful possession of a weapon
       by a felon.
¶ 61       When met with a challenge to the sufficiency of the evidence, this court, viewing the
       evidence in the light most favorable to the State, considers whether any rational trier of fact
       could have found the essential elements of the offense beyond a reasonable doubt. People v.
       Wheeler, 226 Ill. 2d 92, 114, 871 N.E.2d 728, 740 (2007). The critical question is whether the
       record evidence could reasonably support a finding of guilt beyond a reasonable doubt. Id.
       “This standard of review applies, ‘regardless of whether the evidence is direct or
       circumstantial [citation], and regardless of whether the defendant receives a bench or jury trial
       [citation].’ ” Id. (quoting People v. Cooper, 194 Ill. 2d 419, 431, 743 N.E.2d 32, 40 (2000)).
¶ 62       It is not this court’s function to a retry defendant when met with challenges to the
       sufficiency of the evidence. People v. Smith, 185 Ill. 2d 532, 541, 708 N.E.2d 365, 369 (1999).
       Instead, our duty is “to carefully examine the evidence while giving due consideration to the
       fact that the [trial] court and jury saw and heard the witnesses.” Id. As such, the jury’s findings
       regarding witness credibility are entitled to great weight. Wheeler, 226 Ill. 2d at 115, 871
       N.E.2d at 740. The jury’s findings regarding witness credibility are neither conclusive nor
       binding, however, because reasonable people may act unreasonably on occasion. Id.
       “Accordingly, a conviction will be reversed where the evidence is so unreasonable,
       improbable, or unsatisfactory that it justifies a reasonable doubt of defendant’s guilt.” Id.
¶ 63       To sustain a conviction for unlawful possession with intent to deliver a controlled
       substance, the State must prove beyond a reasonable doubt (1) the defendant had knowledge of
       the presence of the controlled substance; (2) the controlled substance was in the immediate
       possession or control of the defendant; and (3) the defendant intended to deliver the controlled
       substance. People v. Robinson, 167 Ill. 2d 397, 407, 657 N.E.2d 1020, 1026 (1995).
¶ 64       Knowledge can rarely be proved by direct evidence and is typically “proved by defendant’s
       actions, declarations, or conduct from which an inference of knowledge may be fairly drawn.”
       People v. Roberts, 263 Ill. App. 3d 348, 352, 636 N.E.2d 86, 90 (1994). Because knowledge is
       difficult to prove, when actual or constructive possession is established, knowledge can
       generally be inferred from the surrounding circumstances. Id.; see also People v. Nettles, 23 Ill.
       2d 306, 308, 178 N.E.2d 361, 363 (1961) (“where narcotics are found on premises under
       defendant’s control, it may be inferred that the defendant had both knowledge and control of
       the narcotics”). Actual possession requires actual physical dominion over the contraband,
       while constructive possession is established where a defendant has exclusive control of the


                                                   - 11 -
       premises in which the contraband is found. Roberts, 263 Ill. App. 3d at 352-53, 636 N.E.2d
       at 90. “The requirement of exclusive control does not mean that possession may not be joint.”
       Id. at 353, 636 N.E.2d at 90.
¶ 65       Intent is also rarely proved by direct evidence. Robinson, 167 Ill. 2d at 408, 657 N.E.2d at
       1026. Courts look to a variety of factors to prove the intent element of the instant offense,
       which include:
               “whether the quantity of controlled substance in defendant’s possession is too large to
               be viewed as being for personal consumption [citation], the high purity of the drug
               confiscated [citation], the possession of weapons [citation], the possession of large
               amounts of cash [citation], the possession of police scanners, beepers or cellular
               telephones [citations], the possession of drug paraphernalia [citation] and the manner in
               which the substance is packaged [citation].” Id., 657 N.E.2d at 1026-27.
       In People v. Beverly, 278 Ill. App. 3d 794, 663 N.E.2d 1061 (1996), this court affirmed a
       defendant’s conviction for unlawful possession with the intent to deliver a controlled
       substance where the drugs were packaged for sale and the State proved one additional factor
       tending to show an intent to deliver–the presence of a large amount of cash on defendant’s
       person. Id. at 802, 663 N.E.2d at 1066-67; see also People v. Delgado, 256 Ill. App. 3d 119,
       123, 628 N.E.2d 727, 730 (1993) (“The minimum this court has required for the affirmance of
       a conviction for delivery involving small amounts of drugs is possession of the controlled
       substance packaged for sale, plus at least one additional factor indicative of delivery ***.”).
¶ 66       In this case, the record evidence reasonably supports a finding of guilt. Defendant had
       exclusive control over the hotel room in which the 4.6 grams of cocaine were found. In this
       case, defendant was the only person named in the hotel rental agreement and paid for the room
       in cash each day. Defendant kept important personal belongings in the room, such as a blank
       check, a laptop computer, the certificate of title to his vehicle, and prescription medication.
       Defendant also kept clothes and toiletries in the hotel room. Just because Rosas also had
       unfettered access to the room and stayed there more often than defendant does not mean
       defendant did not have exclusive control over the premises. See People v. Songer, 229 Ill. App.
       3d 901, 905, 594 N.E.2d 405, 408 (1992). Exclusive possession may be joint. People v. Burke,
       136 Ill. App. 3d 593, 599, 483 N.E.2d 674, 679 (1985). Because defendant had exclusive
       control over the hotel room in which the crack cocaine was found, he constructively possessed
       the crack cocaine recovered therefrom.
¶ 67       Since defendant had constructive possession of the crack cocaine found in the trash can of
       the hotel room, the jury was entitled to find defendant had the requisite knowledge crack
       cocaine was present in the room. See Nettles, 23 Ill. 2d at 308, 178 N.E.2d at 363. Here, other
       facts tend to show defendant had knowledge of the presence of crack cocaine inside the hotel
       room. Defendant was aware of the fact Rosas used cocaine. Further, defendant knew Rosas
       “dated” men at the hotel to support her crack cocaine addiction. Defendant had the requisite
       knowledge crack cocaine was located inside the hotel room.
¶ 68       Based on the record, we also conclude the jury was justified in finding defendant had the
       requisite intent to deliver the crack cocaine. While executing the search warrant for the hotel
       room, the police recovered a digital scale, live .25-caliber ammunition, whole plastic Baggies,
       plastic Baggies of which the bottom corners had been removed, and 17 individually wrapped
       pieces of crack cocaine. Because the crack cocaine found in the hotel room was packaged in a
       manner consistent with how it is sold, the presence of one additional factor tending to show

                                                  - 12 -
       intent can support a finding of intent to deliver a controlled substance. See Beverly, 278 Ill.
       App. 3d at 802, 663 N.E.2d at 1066-67. Here, not only was the crack cocaine packaged for sale,
       but ammunition and paraphernalia consistent with drug dealing was also found in the hotel
       room. Further, the police recovered a gun during the search of defendant’s vehicle. The jury
       was entitled to find defendant had the requisite intent to deliver the 4.6 grams of cocaine in the
       hotel room.
¶ 69       Turning to the 2.6 grams of crack cocaine recovered from the toilet at the Champaign
       police department, the record evidence supports a finding of guilt. Defendant had constructive
       possession over the crack cocaine hidden inside Rosas’s body as he had exclusive control over
       the vehicle in which Rosas was traveling. Defendant was the sole person listed on the vehicle’s
       certificate of title. While the crack cocaine was located in Rosas’s body, giving her actual
       possession thereof, the jury was entitled to find defendant constructively possessed the
       cocaine. See People v. Schmalz, 194 Ill. 2d 75, 82, 740 N.E.2d 775, 779 (2000) (“The rule that
       possession must be exclusive does not mean that the possession may not be joint ***.”).
¶ 70       Defendant’s constructive possession of the crack cocaine ultimately recovered from the
       Champaign police department toilet gives rise to an inference defendant had knowledge of the
       presence of the crack cocaine. See Nettles, 23 Ill. 2d at 308, 178 N.E.2d at 363. Further,
       testimony of defendant’s attempt to lock the door and start the vehicle supports the inference
       defendant had the requisite knowledge.
¶ 71       Finally, the record evidence shows the jury was entitled to find defendant had the requisite
       intent to deliver a controlled substance. The crack cocaine ultimately recovered from the
       Champaign police department toilet was packaged for sale in the same manner as that
       recovered from the hotel room. Further, a loaded handgun was recovered from Rosas’s purse
       during the traffic stop.
¶ 72       Defendant asserts the State’s evidence against him “was based entirely on the testimony of
       admitted addict and co-defendant Kimberly Rosas.” Defendant argues Rosas’s testimony does
       not carry the absolute conviction of its truth and, therefore, does not suffice as proof beyond a
       reasonable doubt of his guilt. In support of his argument, defendant cites Smith, 185 Ill. 2d 532,
       708 N.E.2d 365. In Smith, defendant challenged the sufficiency of the evidence on his murder
       conviction. Id. at 534, 708 N.E.2d at 366. The supreme court determined the “weakness of the
       State’s chief witness, along with the lack of other direct evidence linking defendant to the
       crime, required a not guilty verdict as a matter of law.” Id. at 542, 708 N.E.2d at 370. The
       supreme court noted “the circumstantial evidence tending to link defendant to the murder
       merely narrowed the class of individuals who may have killed the victim, without pointing
       specifically to defendant.” Id. at 545, 708 N.E.2d at 371.
¶ 73       The record shows Rosas’s statements throughout the pendency of this case contained
       numerous inconsistencies as to how she came into possession of the gun and the drugs
       ultimately recovered from her vagina. Her two affidavits appear to be in direct conflict with
       one another. Rosas is admittedly addicted to crack cocaine and hoped for leniency from the
       State in exchange for her statements incriminating defendant. Rosas’s statements are subject to
       question, and they were subjected to scrutiny by the attorneys in this case. Further, Rosas
       testified she was charged as defendant’s codefendant with possession of the crack cocaine
       hidden in her vagina. On the State’s request, the jury was instructed to view Rosas’s testimony
       with caution. See Illinois Pattern Jury Instructions, Criminal, No. 3.11 (4th ed. 2000) (prior
       inconsistent statements); Illinois Pattern Jury Instructions, Criminal, No. 3.17 (4th ed. 2000)

                                                   - 13 -
       (accomplice testimony). The trier of fact was entitled to decide which version of events she
       gave should be credited.
¶ 74       Moreover, we disagree the State’s case was based entirely on Rosas’s statements and
       testimony. The State presented much circumstantial evidence against defendant
       notwithstanding Rosas’s statements and testimony. Defendant rented a hotel room in which
       extensive evidence of a drug-dealing operation was found. The State presented the testimony
       of 11 people in addition to Rosas. Officer Christian and Sergeant Baltzell explained to the jury
       the evidentiary significance of the items found in the hotel room–the items found were
       indicative of the manufacture and delivery of a controlled substance. The jury was present
       throughout the proceedings and found the State’s witnesses more credible than the defendant’s
       own self-serving statements of innocence. The evidence presented by the State reasonably
       supports a finding of guilt, and our function is not to reweigh this evidence. We affirm
       defendant’s conviction for unlawful possession with intent to deliver a controlled substance.

¶ 75                                         B. Fines and Fees
¶ 76       Defendant contends the trial court improperly duplicated the assessments imposed
       pursuant to his conviction. Specifically, defendant argues he was assessed the statutorily
       authorized fines and fees on each count within his single case, which is improper under People
       v. Alghadi, 2011 IL App (4th) 100012, 960 N.E.2d 612. Defendant argues this court should
       vacate the duplicate fines. In addition, defendant argues the circuit clerk improperly assessed a
       $250 DNA analysis fee after the court conditionally ordered the fee at his sentencing hearing.
¶ 77       The State concedes defendant was improperly assessed duplicate fines and fees and the
       DNA analysis fee. We do not accept the State’s concession as to the duplicate fines and fees.
       Beacham v. Walker, 231 Ill. 2d 51, 60, 896 N.E.2d 327, 333 (2008). The State, further,
       disagrees the trial court imposed certain fines, instead arguing because the circuit clerk
       improperly imposed these assessments, remand is required so the fines may be imposed by the
       judge. In addition, the State contends the court, on remand, must increase the street-value fine
       imposed pursuant to defendant’s conviction on count I because the court erroneously imposed
       the fine on only the cocaine found in the hotel room.

¶ 78                     1. Fines and Fees on Each Count: Rethinking Alghadi
¶ 79       Defendant takes issue with the trial court’s imposition of one of each of the following
       assessments on each count in his case: (1) a $5 document-storage assessment; (2) a $10
       automation assessment; (3) a $100 circuit-clerk assessment; (4) a $25 court-security
       assessment; (5) a $10 arrestee’s medical assessment; (6) a $50 court-finance assessment; (7) a
       $40 State’s Attorney assessment; (8) a VCVA assessment ($236 on count I and $4 on count II);
       and (9) a $10 State Police operations assessment. Defendant contends the court could not
       properly impose these duplicate assessments on each count within his case, citing Alghadi,
       2011 IL App (4th) 100012, 960 N.E.2d 612.

¶ 80                   a. Trial Court Must Impose Fines as Component of Sentence
¶ 81       We must first consider whether the trial court or the circuit clerk imposed the assessments
       in this case. Defendant argues the trial court improperly imposed the duplicate assessments of
       which he takes issue. The State, however, points out the circuit clerk imposed the assessments.

                                                  - 14 -
       See People v. Chester, 2014 IL App (4th) 120564, ¶ 35, 5 N.E.3d 227 (“In appeals raising
       statutory credit issues, this requires the parties’ briefs to contain a statement of facts identifying
       which specific fines the trial court identified and expressly imposed as part of the sentence–and
       which fines the circuit clerk simply assessed after sentencing and without bringing them to the
       judge’s attention and having the judge sign off on them in a supplemental sentencing
       judgment–and providing appropriate citations to the record. The parties may not agree to
       overlook or otherwise ignore the circuit clerk’s imposition of fines not ordered by the trial
       court.”). The record shows the court, at defendant’s July 2012 sentencing hearing, ordered
       defendant to “pay all fines, fees, and costs as authorized by statute.” The record contains no
       docket entry, order, or amended sentencing judgment reflecting the imposition of these
       assessments during sentencing. The record does not otherwise indicate the court approved
       these assessments, defendant or the attorneys were present for their imposition, or even that
       defendant or defense counsel were notified thereof.
¶ 82        In this case, when the trial court ordered defendant to “pay all fines, fees, and costs as
       authorized by statute,” it improperly delegated its power to impose a sentence to the circuit
       clerk. See People v. Fontana, 251 Ill. App. 3d 694, 709, 622 N.E.2d 893, 904 (1993) (Second
       District, “the imposition of a fine is a judicial act which can be performed only by a judge”);
       People v. Rexroad, 2013 IL App (4th) 110981, ¶ 52, 992 N.E.2d 3 (“The circuit clerk has no
       authority to impose fines.”); Chester, 2014 IL App (4th) 120564, ¶¶ 29-38, 5 N.E.3d 227 (in
       finding the clerk improperly imposed the fines at issue, the court held the task of imposing
       fines may not be delegated to the clerk); People v. Montag, 2014 IL App (4th) 120993, ¶ 37, 5
       N.E.3d 246 (vacating the circuit clerk’s imposition of mandatory fines because the circuit clerk
       has no authority to levy fines against a criminal defendant); see also People v. Isaacson, 409
       Ill. App. 3d 1079, 1085, 950 N.E.2d 1183, 1189-90 (2011) (trial court expressly imposed a
       DNA assessment and a contribution to the Crime Detection Network and ordered defendant to
       pay whatever mandatory assessments, including the VCVA fine, listed by the circuit clerk; the
       record contained no evidence the court itself determined the mandatory fines that applied to the
       defendant’s conviction and the appropriate amounts of those fines; this court held the
       conditional discharge order erroneously abdicated that task to the clerk). Any fine imposed by
       the clerk must be vacated and the cause remanded for the trial judge to impose the fines.
       Montag, 2014 IL App (4th) 120993, ¶ 37, 5 N.E.3d 246.

¶ 83                            b. Assessments Imposed by Circuit Clerk
¶ 84                              i. Distinction Between Fines and Fees
¶ 85       We next consider whether the assessments levied by the circuit clerk in this case are fines
       or fees, because any fine assessed by the clerk must be vacated.
¶ 86       The supreme court has recognized, despite their label as fees, certain assessments imposed
       pursuant to a conviction are fines. People v. Graves, 235 Ill. 2d 244, 250, 919 N.E.2d 906,
       909-10 (2009); People v. Jones, 223 Ill. 2d 569, 599-600, 861 N.E.2d 967, 985-86 (2006). The
       Graves court explained the distinction between fines and fees as follows:
               “A fee is defined as a charge that seeks to recoup expenses incurred by the state, or to
               compensate the state for some expenditure incurred in prosecuting the defendant.
               [Citation.] A fine, however, is punitive in nature and is a pecuniary punishment
               imposed as part of a sentence on a person convicted of a criminal offense. [Citation.]”


                                                    - 15 -
              (Internal quotation marks omitted.) Graves, 235 Ill. 2d at 250, 919 N.E.2d at 909.

¶ 87                      ii. Can Fines and/or Fees Be Imposed on Each Count?
¶ 88       As part of our analysis, we next consider whether the assessments levied in this case can
       properly be imposed on each count in a defendant’s case.
¶ 89       This court has addressed the issue of whether certain fines, fees, and costs may be imposed
       on each count in a defendant’s single case. In Alghadi, 2011 IL App (4th) 100012, 960 N.E.2d
       612, we explained, without the benefit of briefs or argument by the parties, as follows:
               “Although a defendant may be charged with multiple counts within the same case
               number, the defendant may only be assessed (1) one document-storage fee, (2) one
               automation fee, (3) one circuit-clerk fee, (4) one court-security fee, (5) one
               arrestee’s-medical assessment, (6) one court-finance fee, (7) one State’s Attorney
               assessment, (8) one VCVA fine, and (9) one drug-court fee.” (Emphases in original.)
               Alghadi, 2011 IL App (4th) 100012, ¶ 22, 960 N.E.2d 612.
¶ 90       Following this court’s decision in Alghadi, the Second District addressed the issue of
       whether fines may be imposed on each count within a defendant’s single case. In People v.
       Pohl, 2012 IL App (2d) 100629, 969 N.E.2d 508, and People v. Martino, 2012 IL App (2d)
       101244, 970 N.E.2d 1236, the Second District approached the issue by examining the language
       of the statute or ordinance imposing each fee to ascertain whether that fee could be imposed
       more than once. While the instant appeal was pending, this court decided People v. Larue,
       2014 IL App (4th) 120595. In Larue, we declined to apply our own decision in Alghadi, and
       instead followed the Second District’s approach to duplicate fines and fees. Id. ¶ 59. We will
       examine the statutory language authorizing or mandating each fine or fee to determine whether
       the imposition of multiple fines or fees in a defendant’s single case is proper.

¶ 91                                 iii. The Assessments in This Case
¶ 92        To determine whether an assessment is a fine or a fee and whether the assessment may be
       imposed on each count within a defendant’s case, we look to the language of the statutes
       providing for their imposition. Because the issues presented are ones of statutory construction,
       our review is de novo. People v. Gutman, 2011 IL 110338, ¶ 12, 959 N.E.2d 621. Our primary
       objective when construing a statute is to ascertain and effectuate the legislature’s intent. Id.
       The best indication of the legislature’s intent is the language of the statute, which should be
       given its plain and ordinary meaning. People v. Giraud, 2012 IL 113116, ¶ 6, 980 N.E.2d
       1107. “When statutory language is plain and unambiguous, the statute must be applied as
       written without resort to aids of statutory construction.” People ex rel. Madigan v. Kinzer, 232
       Ill. 2d 179, 184, 902 N.E.2d 667, 671 (2009).

¶ 93                         (a) The Document-Storage Assessments:
                            A Fee Not Properly Imposed on Each Count
¶ 94       The record shows the circuit clerk imposed a $5 document-storage fee (705 ILCS
       105/27.3c(a) (West 2010)) on each count in defendant’s case. In Larue, 2014 IL App (4th)
       120595, ¶ 62, we held the clerk could only assess one document-storage fee against the
       defendant, even though his case resulted in multiple convictions. We vacate one of the


                                                  - 16 -
        document-storage fees assessed against defendant in this case.

¶ 95                               (b) The Automation Assessments:
                              A Fee Not Properly Imposed on Each Count
¶ 96        The record shows the circuit clerk imposed a $10 automation fee (705 ILCS 105/27.3a
        (West 2010)) on each count in defendant’s case. In Larue, we held the clerk could assess only
        one automation fee per case. Larue, 2014 IL App (4th) 120595, ¶ 64. We vacate one of the
        automation fees assessed against defendant in this case.

¶ 97                                 (c) The Circuit-Clerk Assessments:
                                 A Fee Not Properly Imposed on Each Count
¶ 98        The record shows the circuit clerk imposed a $100 circuit-clerk fee (705 ILCS
        105/27.1a(w) (West 2010)) on each count in defendant’s case. In Larue, we held the clerk
        could assess only one circuit-clerk fee per felony complaint. Larue, 2014 IL App (4th) 120595,
        ¶ 66. Here, the two counts filed by the State constituted one felony complaint. We vacate one
        of the circuit-clerk fees assessed against defendant in this case.

¶ 99                               (d) The Court-Security Assessments:
                               A Fee Not Properly Imposed on Each Count
¶ 100      The record shows the circuit clerk imposed a $25 court-security fee (55 ILCS 5/5-1103
        (West 2010)) on each count in defendant’s case. In Larue, we held the clerk could assess only
        one court-security fee against the defendant. Larue, 2014 IL App (4th) 120595, ¶ 68. We
        vacate one of the court-security fees assessed against defendant in this case.

¶ 101                              (e) The Court-Finance Assessments:
                                 A Fee Properly Imposed on Each Count
¶ 102       The record shows the circuit clerk imposed a $50 court-finance fee (55 ILCS 5/5-1101(c),
        (g) (West 2010)) on each count in defendant’s case. In Larue, we held the clerk can properly
        impose a court-finance fee for each judgment of guilty or order of supervision. Larue, 2014 IL
        App (4th) 120595, ¶ 70. In this case, because defendant was found guilty of two offenses, the
        clerk properly assessed two court-finance fees against defendant.

¶ 103                              (f) The State’s Attorney Assessments:
                                  A Fee Properly Imposed on Each Count
¶ 104       The record shows the circuit clerk imposed a $40 State’s Attorney fee (55 ILCS 5/4-2002
        (West 2010)) on each count in defendant’s case. In Larue, we held the clerk could impose the
        State’s Attorney assessment on a per-conviction basis. Larue, 2014 IL App (4th) 120595, ¶ 72.
        In this case, because defendant was convicted of two offenses, the circuit clerk properly
        assessed two State’s Attorney fees against defendant.
¶ 105       Our review of the statute authorizing the State’s Attorney fee shows the State’s Attorney is
        entitled to receive $30 for each felony conviction. 55 ILCS 5/4-2002(a) (West 2010). The
        additional $10 listed under the State’s Attorney assessment on the circuit clerk’s printout is the


                                                    - 17 -
        $10 sum paid to the State’s Attorney out of the $30 juvenile-expungement assessment
        discussed below. See 730 ILCS 5/5-9-1.17 (West 2010).

¶ 106                       (g) The State’s Attorney Automation Assessments:
                                  A Fee Properly Imposed on Each Count
¶ 107       The record shows the circuit clerk imposed a $2 State’s Attorney automation fee on each
        count in defendant’s case. Section 4-2002(a) of the 2012 version of the Counties Code
        provides, in pertinent part:
                    “State’s attorneys shall be entitled to a $2 fee to be paid by the defendant on a
               judgment of guilty or a grant of supervision for a violation of any provision of the
               Illinois Vehicle Code or any felony, misdemeanor, or petty offense to discharge the
               expenses of the State’s Attorney’s office for establishing and maintaining automated
               record keeping systems.” 55 ILCS 5/4-2002(a) (West 2012).
        Public Act 97-673 amended section 4-2002 of the Counties Code to add the above-quoted
        provision, which does not appear in the version of section 4-2002 in effect when defendant
        committed the offenses in question. Pub. Act 97-673, § 5 (eff. June 1, 2012). If the assessment
        is a fine, we must vacate its imposition as violating the prohibition on ex post facto
        punishment. People v. Dalton, 406 Ill. App. 3d 158, 163, 941 N.E.2d 428, 434 (2010) (“The
        prohibition against ex post facto laws applies only to laws that are punitive. It does not apply to
        fees, which are compensatory instead of punitive.”).
¶ 108       The plain language of section 4-2002(a) evidences the legislature’s intent the $2
        assessment be compensatory in nature. The assessment is to be used to “discharge the expenses
        of the State’s Attorney’s office for establishing and maintaining automated record keeping
        systems.” 55 ILCS 5/4-2002(a) (West 2012). Because the assessment is intended to reimburse
        the State’s Attorneys for their expenses related to automated record-keeping systems, the
        assessment is not punitive in nature. The assessment is a fee. Thus, the circuit clerk could
        properly impose the assessment against defendant, even though the provision authorizing the
        assessment became law after defendant committed the offenses charged in this case.
¶ 109       The plain language of section 4-2002(a) clearly evidences the legislature’s intent this fee
        be imposed on each count in a defendant’s case. A defendant must pay the $2 fee “on a
        judgment of guilty or a grant of supervision for *** any felony, misdemeanor, or petty
        offense.” 55 ILCS 5/4-2002(a) (West 2012). Because a defendant may properly be charged
        with and found guilty of multiple felony, misdemeanor, or petty offenses in a single case, the
        $2 State’s Attorney automation fees could be imposed on each count in defendant’s case. This
        conclusion is bolstered by the language in section 4-2002(a), providing “[n]o fees shall be
        charged on more than 10 counts in any one indictment or information on trial and conviction;
        nor on more than 10 counts against any one defendant on pleas of guilty.” Id. The circuit clerk
        properly assessed two State’s Attorney automation fees against defendant.

¶ 110                            (h) The Arrestee’s Medical Assessments:
                   A Noncreditable Fine That Can Be Imposed by the Court on Each Count
¶ 111      The record shows the circuit clerk imposed a $10 arrestee’s medical assessment on each
        count in defendant’s case. Section 17 of the County Jail Act (Jail Act) (730 ILCS 125/17 (West
        2010)) provides, in pertinent part:

                                                    - 18 -
                     “The county shall be entitled to a $10 fee for each conviction or order of
                 supervision for a criminal violation, other than a petty offense or business offense. The
                 fee shall be taxed as costs to be collected from the defendant, if possible, upon
                 conviction or entry of an order of supervision. The fee shall not be considered a part of
                 the fine for purposes of any reduction in the fine.
                     All such fees collected shall be deposited by the county in a fund to be established
                 and known as the County Jail Medical Costs Fund. Moneys in the Fund shall be used
                 solely for reimbursement to the county of costs for medical expenses and
                 administration of the Fund.” (Emphases added.) 730 ILCS 125/17 (West 2010).
¶ 112        In Larue, this court held the arrestee’s medical fee, despite its label as a “fee,” was actually
        a fine and could not be imposed by the circuit clerk. Larue, 2014 IL App (4th) 120595, ¶ 57. In
        support of this conclusion, we noted a defendant can be required to pay the fine even though
        defendant did not receive medical treatment or costs. Id.; see People v. Jackson, 2011 IL
        110615, ¶¶ 24, 27, 955 N.E.2d 1164. Additionally, classifying the arrestee’s medical
        assessment as a fee would render the language in the statute providing, “[t]he fee shall not be
        considered a part of the fine for purposes of any reduction in the fine” (730 ILCS 125/17 (West
        2010)), superfluous because fees are not subject to credit under section 110-14 of the Code of
        Criminal Procedure of 1963 (725 ILCS 5/110-14(a) (West 2010)). People v. Sulton, 395 Ill.
        App. 3d 186, 190, 916 N.E.2d 642, 645-46 (2009). Because the arrestee’s medical assessment
        is a fine, the clerk could not properly impose it.
¶ 113        The plain language of section 17 of the Jail Act clearly evidences the legislature’s intent
        this fine be imposed on each count in a defendant’s case. The fine is to be imposed “for each
        conviction or order of supervision.” 730 ILCS 125/17 (West 2010). A defendant may properly
        be convicted of multiple offenses in a single case. Because a defendant may properly be
        convicted on multiple counts in a given case, the trial court must reimpose the arrestee’s
        medical fine on each count in defendant’s case.


¶ 114                             (i) The Spinal-Cord-Research Assessment:
                           A Noncreditable Fine Improperly Imposed by the Clerk
¶ 115       The record shows the circuit clerk imposed a $5 spinal-cord-research assessment against
        defendant on count I only. Section 5-9-1.1(c) of the Unified Code of Corrections (Unified
        Code) (730 ILCS 5/5-9-1.1(c) (West 2010)) provides:
                    “(c) In addition to any penalty imposed under subsection (a) of this Section, a fee of
                $5 shall be assessed by the court, the proceeds of which shall be collected by the Circuit
                Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of Courts Act
                for deposit into the Spinal Cord Injury Paralysis Cure Research Trust Fund. This
                additional fee of $5 shall not be considered a part of the fine for purposes of any
                reduction in the fine for time served either before or after sentencing.” 730 ILCS
                5/5-9-1.1(c) (West 2010).
¶ 116       In Jones, 223 Ill. 2d at 599, 861 N.E.2d at 985, our supreme court held the
        spinal-cord-research fee, despite its statutory label as a fee, is a fine. We vacate the
        spinal-cord-research fine imposed by the circuit clerk in this case. On remand, the trial court
        shall reimpose the fine as mandated by the statute. Because the clerk imposed this fine on


                                                     - 19 -
        count I only, we need not address whether the fine can be properly imposed on each count in a
        defendant’s case.

¶ 117                                 (j) The Trauma-Fund Assessment:
                                   A Fine Improperly Imposed by the Clerk
¶ 118       The record shows the circuit clerk imposed a $100 trauma-fund assessment on count I only.
        Section 5-9-1.1(b) of the Unified Code provides:
                    “(b) In addition to any penalty imposed under subsection (a) of this Section, a fine
                of $100 shall be levied by the court, the proceeds of which shall be collected by the
                Circuit Clerk and remitted to the State Treasurer under Section 27.6 of the Clerks of
                Courts Act for deposit into the Trauma Center Fund for distribution as provided under
                Section 3.225 of the Emergency Medical Services (EMS) Systems Act.” (Emphases
                added.) 730 ILCS 5/5-9-1.1(b) (West 2010).
¶ 119       In Jones, 223 Ill. 2d at 593, 861 N.E.2d at 981-82, our supreme court held the trauma-fund
        assessment authorized under section 5-9-1.1(b) of the Unified Code was clearly a fine because
        the legislature labeled it as such. We vacate the trauma-fund fine imposed by the circuit clerk
        after defendant’s sentencing. On remand, the trial court must reimpose the trauma-fund fine as
        mandated by the statute. Because the clerk imposed this fine on count I only, we need not
        address whether the fine can be properly imposed on each count in a defendant’s case.

¶ 120                               (k) The Traffic/Criminal Surcharges:
                                  A Fine Improperly Imposed by the Clerk
¶ 121       The record shows the circuit clerk imposed a $590 criminal surcharge on count I and a $10
        criminal surcharge on count II. Section 5-9-1(c) of the Unified Code provides, in pertinent
        part:
                     “(c) There shall be added to every fine imposed in sentencing for a criminal or
                traffic offense, except an offense relating to parking or registration, or offense by a
                pedestrian, an additional penalty of $10 for each $40, or fraction thereof, of fine
                imposed.” (Emphases added.) 730 ILCS 5/5-9-1(c) (West 2010).
¶ 122       The plain language of section 5-9-1(c) of the Unified Code clearly shows the legislature
        intended this assessment to be punitive in nature. The statute refers to the assessment as “an
        additional penalty.” 730 ILCS 5/5-9-1(c) (West 2010). Further, the statute does not indicate the
        assessment is to be used to reimburse the county or the State for the expenses related to the
        prosecution of a defendant. Because the circuit clerk imposed the criminal surcharges after
        defendant was sentenced by the trial court, we vacate these fines.
¶ 123       The plain language of section 5-9-1(c) shows the legislature intended this assessment be
        imposed on each count in a criminal case. The statute provides the fine is to be “imposed in
        sentencing for a criminal or traffic offense.” 730 ILCS 5/5-9-1(c) (West 2010). Because a
        defendant may properly be sentenced for multiple offenses in a single case, a trial judge may
        properly impose this fine on each count.
¶ 124       On remand, the trial court must reimpose a criminal surcharge on each count in defendant’s
        case. This may require the fine to be recalculated, which will require the trial court to calculate
        the total fines on each count and assess an additional $10 for each $40, or fraction thereof, of
        fine imposed. 730 ILCS 5/5-9-1(c) (West 2010); see People v. Williams, 2013 IL App (4th)

                                                    - 20 -
        120313, ¶ 21, 991 N.E.2d 914 (“ ‘Lump Sum Surcharge’ ” imposed pursuant to section
        5-9-1(c) of the Unified Code is to be calculated before the VCVA assessment; the surcharge is
        added to the total fines and the VCVA assessment is calculated based on the new total); People
        v. O’Laughlin, 2012 IL App (4th) 110018, ¶ 24, 979 N.E.2d 1023 (amount of surcharge fine is
        based upon the gross amount of fines levied against defendant; VCVA assessment to be
        imposed after surcharge is calculated).

¶ 125                         (l) The Juvenile Expungement Fund Assessments:
                                   A Fine Improperly Imposed by the Clerk
¶ 126       The record shows the circuit clerk imposed a $30 Juvenile Expungement Fund assessment
        on each count in defendant’s case. The $30 juvenile-expungement assessment is listed on the
        clerk’s printout as a $10 assessment for the Clerk Operations and Administrative Fund, a $10
        assessment for the State’s Attorney Office Fund (the $10 assessment for the State’s Attorney is
        included in the $40 charge listed for the State’s Attorney on the clerk’s printout), and a $10
        assessment for the State Police Services Fund. Section 5-9-1.17 of the Unified Code provides,
        in pertinent part:
                    “(a) There shall be added to every penalty imposed in sentencing for a criminal
                offense an additional fine of $30 to be imposed upon a plea of guilty or finding of
                guilty resulting in a judgment of conviction.
                    (b) Ten dollars of each such additional fine shall be remitted to the State Treasurer
                for deposit into the State Police Services Fund ***, $10 shall be paid to the State’s
                Attorney’s Office that prosecuted the criminal offense, and $10 shall be retained by the
                Circuit Clerk for administrative costs associated with the expungement of juvenile
                records and shall be deposited into the Circuit Court Clerk Operation and
                Administrative Fund.” (Emphases added.) 730 ILCS 5/5-9-1.17 (West 2010).
¶ 127       The plain language of section 5-9-1.17 clearly shows the legislature intended this
        assessment to be a fine. The statute refers to the assessment as “an additional fine” that is to “be
        added to every penalty imposed in sentencing for a criminal offense.” 730 ILCS 5/5-9-1.17(a)
        (West 2010). Further, “the charge [is] used to expunge juvenile records and is in no way related
        to the prosecution of the adult defendant against whom the charge is levied.” People v. Wynn,
        2013 IL App (2d) 120575, ¶ 16, 3 N.E.3d 400; see Larue, 2014 IL App (4th) 120595, ¶ 56
        (vacating the $30 juvenile-expungement fine because the clerk lacked authority to assess it).
        Because the $30 juvenile-expungement assessment (including the three separate $10
        assessments contained therein) is a fine, the circuit clerk cannot properly impose it. We vacate
        the $30 juvenile-expungement fine–listed as three separate $10 charges for the Circuit Clerk
        Operations and Administrative Fund, State’s Attorney’s Office Fund, and State Police
        Services Fund–imposed on each count in defendant’s case. (We note our vacatur of the $10
        assessment paid to the State’s Attorney’s Office that prosecuted the offense under section
        5-9-1.17 does not affect the $30 to which the State’s Attorney was entitled on each count for
        the two felony convictions in this case under section 4-2002(a) of the Counties Code (55 ILCS
        5/4-2002(a) (West 2010)).)
¶ 128       The plain language of section 5-9-1.17 clearly shows the legislature intended this fine to be
        imposed on each count in a defendant’s case. The statute provides the fine is to “be added to
        every penalty imposed in sentencing for a criminal offense.” (Emphasis added.) 730 ILCS


                                                     - 21 -
        5/5-9-1.17(a) (West 2010). The fine is “to be imposed upon a plea of guilty or finding of guilty
        resulting in a judgment of conviction.” 730 ILCS 5/5-9-1.17(a) (West 2010). Because a
        defendant can properly be found guilty of and sentenced for multiple criminal offenses in a
        case, the juvenile-expungement fine can be properly imposed on each count in a defendant’s
        case. On remand, the trial court must reimpose the $30 juvenile-expungement fine on each
        count in defendant’s case.

¶ 129                                  (m) The Drug-Court Assessments:
                                    A Fine Improperly Imposed by the Clerk
¶ 130        The record shows the circuit clerk imposed a $5 drug-court assessment on each count in
        defendant’s case. Section 5-1101(f) of the Counties Code provides, in pertinent part:
                     “(f) In each county in which a drug court has been created, the county may adopt a
                 mandatory fee of up to $5 to be assessed as provided in this subsection. Assessments
                 collected by the clerk of the circuit court pursuant to this subsection must be deposited
                 into an account specifically for the operation and administration of the drug court. ***
                 The fees are to be paid as follows:
                         ***
                         (2) a fee of up to $5 paid by the defendant on a judgment of guilty or a grant of
                     supervision under Section 5-9-1 of the Unified Code of Corrections for a felony; for
                     a Class A, Class B, or Class C misdemeanor; for a petty offense; and for a business
                     offense.” 55 ILCS 5/5-1101(f) (West 2010).
¶ 131        In this case, the $5 drug-court assessment imposed by the circuit clerk was a fine, despite
        its label as a “fee,” because the assessment is intended to be used “for the operation and
        administration of the drug court.” 55 ILCS 5/5-1101(f) (West 2010). Because defendant never
        participated in drug court, this assessment did not reimburse the state for the costs of
        prosecuting defendant. People v. Unander, 404 Ill. App. 3d 884, 886, 936 N.E.2d 795, 797
        (2010); Rexroad, 2013 IL App (4th) 110981, ¶ 53, 992 N.E.2d 3 (“Although the drug court
        assessment pursuant to section 5-1101(f) of the Counties Code [citation] is labeled a fee, it is
        actually a fine where, as here, defendant did not participate in drug court.”). Because the clerk
        imposed the $5 drug-court fines after sentencing, we vacate these fines.
¶ 132        The plain language of section 5-1101(f)(2) of the Counties Code shows the legislature
        intended this fine to be imposed on each count in a defendant’s case. The statute provides the
        assessment is to be paid by a defendant “on a judgment of guilty or a grant of supervision.” 55
        ILCS 5/5-1101(f)(2) (West 2010). Because a defendant may have a judgment of guilty
        rendered on each count within a case, the plain language of the statute clearly evidences the
        legislature’s intent a defendant may be assessed the drug-court fine on each count within his
        case. On remand, the trial court must reimpose a $5 drug-court fine on each count in
        defendant’s case.

¶ 133                                 (n) The VCVA Assessments:
                          A Noncreditable Fine Improperly Imposed by the Clerk
¶ 134      The record shows the circuit clerk imposed a $236 VCVA assessment on count I and a $4
        VCVA assessment on count II. Section 10(b) of the Violent Crime Victims Assistance Act
        provides, in pertinent part:

                                                    - 22 -
                “[T]here shall be an additional penalty collected from each defendant upon conviction
                of any felony *** of $4 for each $40, or fraction thereof, of fine imposed. *** Such
                additional penalty shall not be considered a part of the fine for purposes of any
                reduction made in the fine for time served either before or after sentencing.”
                (Emphases added.) 725 ILCS 240/10(b) (West 2010).
¶ 135       The plain language of section 10(b) shows the legislature intended this assessment to be
        imposed as punishment in a criminal case. The statute labels the assessment “an additional
        penalty” (725 ILCS 240/10(b) (West 2010)), which shows the legislature intended this
        assessment to be punitive in nature. Further, courts have previously held, some for over 25
        years, the circuit clerk is without authority to impose the VCVA assessment, referring to the
        assessment as a fine. Rexroad, 2013 IL App (4th) 110981, ¶ 55, 992 N.E.2d 3; People v.
        Wisotzke, 204 Ill. App. 3d 44, 50, 561 N.E.2d 1310, 1313 (1990) (Second District); People v.
        Scott, 152 Ill. App. 3d 868, 873, 505 N.E.2d 42, 46 (1987) (Fifth District); People v. Tarbill,
        142 Ill. App. 3d 1060, 1061, 492 N.E.2d 942, 942 (1986) (Third District). We vacate the
        VCVA fines in this case, as those assessments could not properly be imposed by the clerk.
¶ 136       The plain language of the statute clearly evidences the legislature’s intent the fine be
        assessed on each count, as the statute provides the penalty is to be imposed upon conviction.
        725 ILCS 240/10(b) (West 2010). Because a defendant may be convicted of multiple offenses
        within a single case, defendant could properly be ordered to pay a VCVA fine on each count.
¶ 137       On remand, the trial court must reimpose a VCVA fine on each count. This task may
        require the court to recalculate the fine, which will require the court to calculate the total fines,
        including the traffic/criminal surcharge, imposed pursuant to each count and impose an
        additional penalty of $4 for each $40, or fraction thereof, of fine imposed. 725 ILCS 240/10(b)
        (West 2010); see Williams, 2013 IL App (4th) 120313, ¶ 21, 991 N.E.2d 914 (“ ‘Lump Sum
        Surcharge’ ” imposed pursuant to section 5-9-1(c) of the Unified Code is to be calculated
        before the VCVA assessment; surcharge is added to the total fines and VCVA assessment is
        calculated based on the new total); O’Laughlin, 2012 IL App (4th) 110018, ¶ 24, 979 N.E.2d
        1023 (amount of surcharge fine is based upon the gross amount of fines levied against
        defendant; VCVA assessment to be imposed after surcharge is calculated).

¶ 138                           (o) The State Police Operations Assessments:
                                  A Fine Improperly Imposed by the Clerk
¶ 139       The record shows the circuit clerk imposed a $10 State Police operations assessment on
        each count in defendant’s case. Subsection (1.5) of section 27.3a of the Clerks of Courts Act
        (Clerks Act) (705 ILCS 105/27.3a(1.5) (West 2010)) provides, in pertinent part:
                   “1.5. Starting on the effective date of this amendatory Act of the 96th General
               Assembly, a clerk of the circuit court in any county that imposes a fee pursuant to
               subsection 1 of this Section [(the automation fee)], shall charge and collect an
               additional fee in an amount equal to the amount of the fee imposed pursuant to
               subsection 1 of this Section. This additional fee shall be paid by the defendant in any
               felony, traffic, misdemeanor, local ordinance, or conservation case upon a judgment of
               guilty or grant of supervision.” (Emphases added.) 705 ILCS 105/27.3a(1.5) (West
               2010).



                                                     - 23 -
        Subsection (5) of section 27.3a of the Clerks Act (705 ILCS 105/27.3a(5) (West 2010))
        requires the clerk to remit this additional assessment to the State Treasurer for deposit into the
        State Police Operations Assistance Fund.
¶ 140       In People v. Millsap, 2012 IL App (4th) 110668, ¶ 31, 979 N.E.2d 1030, this court held the
        State Police operations assistance fee is a fine for the purpose of calculating a defendant’s
        VCVA fine. See 725 ILCS 240/10(b) (West 2010). Because this assessment is a fine, the
        circuit clerk could not properly impose this assessment against defendant. We vacate its
        imposition.
¶ 141       The plain language of section 27.3a(1.5) clearly evidences the legislature’s intent this fine
        be assessed only once in a defendant’s case. The fee is to be paid by the defendant “in any
        felony, traffic, misdemeanor, local ordinance, or conservation case.” 705 ILCS 105/27.3a(1.5)
        (West 2010). Because the language of the statute refers to cases, and not individual
        convictions, the State Police operations assistance fine may be assessed only once per case.
        See Larue, 2014 IL App (4th) 120595, ¶ 64. On remand, the trial court must reimpose this fine
        on only one of the two counts.

¶ 142                                        2. The DNA Analysis Fee
¶ 143       Defendant argues the circuit clerk improperly assessed defendant a $250 DNA analysis fee
        after the trial court conditionally ordered the fee at defendant’s sentencing hearing. Defendant
        contends the imposition of this fee is void and must be vacated. The State concedes the $250
        DNA analysis fee must be vacated. We accept the State’s concession.
¶ 144       While the DNA analysis assessment is a fee (see People v. Guadarrama, 2011 IL App (2d)
        100072, ¶ 13, 955 N.E.2d 615 (holding the DNA analysis assessment is a “fee” because “the
        fee is used to cover the costs incurred in collecting and testing a DNA sample that is taken from
        a defendant convicted of a qualifying offense”))–meaning the circuit clerk could properly
        impose it if a defendant was ordered to submit to DNA analysis–its imposition in this case was
        not authorized and, thus, we vacate the $250 DNA analysis fee. In People v. Marshall, the
        supreme court found the defendant was improperly ordered to submit to DNA analysis and pay
        the attendant fee where he had previously submitted a DNA sample for analysis and paid the
        fee. People v. Marshall, 242 Ill. 2d 285, 303, 950 N.E.2d 668, 679 (2011). In Marshall, the
        court held trial courts are authorized “to order the taking, analysis and indexing of a qualifying
        offender’s DNA, and the payment of the analysis fee only where that defendant is not currently
        registered in the DNA database.” Id. (Based on this language, we also conclude the fee cannot
        be imposed on each count in a case.)
¶ 145       In this case, the trial court’s order regarding DNA analysis was consistent with the supreme
        court’s holding in Marshall. At defendant’s July 2012 sentencing hearing, the court stated as
        follows: “If [defendant] has not already done so–and I can’t imagine how he has not–then he
        would have to submit a specimen for genetic testing in accordance with the statute, and only
        then would he have to pay the genetic marker grouping analysis fee of $250.” In other words,
        the court conditioned the imposition of the DNA analysis fee on whether defendant had
        previously submitted a specimen for testing.
¶ 146       Defendant has attached as an appendix to his brief a printout from the Illinois State Police,
        Division of Forensic Services, which shows defendant submitted a blood sample for DNA
        analysis on February 17, 2005. The record confirms defendant previously submitted a DNA


                                                    - 24 -
        sample for a previous case. The PSI states, “On [February 17, 2005], the defendant submitted a
        DNA sample on a previous case.” Yet, the circuit clerk’s printout containing the fines and fees
        assessed against defendant in this case shows he was assessed a $250 DNA analysis fee.
        Because the record shows defendant submitted a DNA sample for analysis in 2005, the DNA
        analysis fee imposed by the clerk in this case is void. Id. at 302, 950 N.E.2d at 679. We vacate
        the $250 DNA analysis fee imposed by the clerk.

¶ 147                                      3. The Street-Value Fine
¶ 148       The State argues the trial court, on remand, must increase the $340 street-value fine
        imposed to reflect the value of all the crack cocaine seized on March 18, 2011. Specifically, the
        State argues defendant was found guilty of unlawful possession with intent to deliver 7.2
        grams of crack cocaine, which included the 2.6 grams of crack cocaine located in Rosas’s
        vagina. The State argues the court failed to include the 2.6 grams of crack cocaine located in
        Rosas’s vagina in its calculation of the street-value fine. The State extrapolates the value of the
        additional crack cocaine based on the per-gram value of the crack cocaine, deduced from the
        evidence taken at trial on the value of the 4.6 grams found in the hotel room ($340 divided by
        4.6 grams is $73.91 per-gram value), and seeks to increase the fine by $192 ($73.91 per gram
        multiplied by 2.6 grams is $192).
¶ 149       In his reply brief, defendant characterizes the State’s argument as an unauthorized
        cross-appeal. Specifically, defendant argues (1) the State’s contention is a free-standing claim
        of error; (2) the State may not properly appeal the imposition of a fine because such appeals by
        the State are not authorized by Illinois Supreme Court Rule 604(a) (eff. July 1, 2006); and (3)
        the order imposing the street-value fine is “at best” voidable, not void, and as such, the State
        forfeited its claim of error.
¶ 150       Defendant contends because he did not challenge the value of the street-value fine imposed
        by the judge, “[t]he State’s argument is thus not in response to an argument about a ‘judgment
        [***] from which the appeal is taken’ ” (quoting Ill. S. Ct. R. 615(b)(1) (eff. Jan. 1, 1967)). In
        this case, defendant’s notice of appeal indicates he is challenging his conviction and sentence.
        Therefore, defendant placed his entire sentence, which includes the street-value fine (see
        Chester, 2014 IL App (4th) 120564, ¶ 32, 5 N.E.3d 227 (fines are part of sentence a judge must
        impose)), before this court for review. Further, defendant seeks an additional two days’ credit
        against his sentence, which would be accompanied by a $5 per day credit against creditable
        fines, one of which is the street-value fine. We do not, as defendant suggests, characterize the
        State’s pointing out of a sentencing error to be a “free-standing claim of error,” because
        defendant put his entire sentence at issue.
¶ 151       Even if, for the sake of argument, we considered the State’s street-value fine argument to
        be a “free-standing claim of error,” we would not change our conclusion the State could
        properly point out this error. Rule 604(a) strictly limits the circumstances under which the
        State may appeal a trial court’s judgment. Ill. S. Ct. R. 604(a) (eff. July 1, 2006); see also
        People v. Ramos, 339 Ill. App. 3d 891, 904, 791 N.E.2d 592, 603 (2003) (the rule “strictly
        limits the State’s right to appeal”). The rule does not permit the State to challenge the propriety
        of the sentence imposed on a defendant. City of Chicago v. Roman, 184 Ill. 2d 504, 509-10,
        705 N.E.2d 81, 85 (1998). Where an appeal by the State is not authorized by Rule 604(a), the
        appellate court lacks jurisdiction to entertain the issue. In re K.E.F., 235 Ill. 2d 530, 540-41,
        922 N.E.2d 322, 328 (2009).

                                                    - 25 -
¶ 152       The State may, however, seek to correct a void or partially void judgment on appeal. See
        People v. Malchow, 306 Ill. App. 3d 665, 675-76, 714 N.E.2d 583, 591 (1999) (where the trial
        court ordered a sentence less than that mandated by statute, the sentence was “illegal and void”
        and “the appellate court ha[d] the authority to correct the sentence at any time, and Rule
        604(a)(1) [did] not limit the State’s right to appeal”). “A void judgment is one entered by a
        court that lacks, inter alia, the inherent power to make or enter the particular order involved. A
        void judgment may be attacked at any time, either directly or collaterally.” Roman, 184 Ill. 2d
        at 510, 705 N.E.2d at 85. A trial court is obligated to order the criminal penalties mandated by
        the legislature and has no authority to impose punishment other than what is provided for by
        statute. Id. “The court exceeds its authority if it orders a lesser sentence than what the statute
        mandates.” Id. The legislature has mandated the imposition of the street-value fine of an
        amount not less than the full street value of the drugs seized. 730 ILCS 5/5-9-1.1(a) (West
        2010); People v. Banks, 213 Ill. App. 3d 205, 213-14, 571 N.E.2d 935, 940 (1991) (because the
        street-value fine is mandatory, the court remanded for imposition of the fine).
¶ 153       In this case, defendant was charged in count I with both the 4.6 grams of crack cocaine
        located in the hotel room and the 2.6 grams later recovered from Rosas’s person. The State
        presented evidence of the street value of only the 4.6 grams recovered from the hotel room.
        Sergeant Baltzell testified the 17 individually wrapped packages had a street value of $340.
        The trial court orally ordered defendant to pay a $340 street-value fine as part of his sentence.
        The court ordered a sentence less than what is mandated by statute because the $340
        street-value fine did not account for the 2.6 grams of crack cocaine later recovered from
        Rosas’s person. Defendant’s sentence was void to the extent the street-value fine ordered by
        the court was less than the street-value of all the crack cocaine recovered in this case.
        Accordingly, on remand, the court must increase the street-value fine to reflect the value of all
        the crack cocaine seized in this case. 730 ILCS 5/5-9-1.1(a) (West 2010).

¶ 154                               4. Other Issues With Fines and Fees
¶ 155       Upon our examination of the record, we found other errors neither party raised regarding
        the imposition of the fines and fees in this case. For instance, the trial court, at defendant’s
        sentencing hearing, ordered defendant to pay a $2,000 mandatory assessment pursuant to
        section 411.2(a)(2) of the Illinois Controlled Substances Act (720 ILCS 570/411.2(a)(2) (West
        2010)). The circuit clerk’s printout, however, shows the clerk only assessed a $1,275
        mandatory assessment. The record provides no explanation for the disparity between what the
        court expressly ordered and what the clerk later assessed. Presumably, the clerk assessed the
        $2,000 mandatory assessment as ordered by the court and used the $725 credit to which
        defendant is entitled to offset part of the assessment, leaving $1,275 of the mandatory
        assessment outstanding.
¶ 156       The trial court also ordered defendant to pay a crime-lab analysis fee of $100 during his
        sentencing hearing. Although the circuit clerk’s printout contains an entry for the crime-lab
        analysis fee, no dollar amount is listed next to the entry. The record again provides no
        explanation for the disparity between what the court expressly ordered and the clerk’s failure
        to assess it.
¶ 157       On remand, the trial court, when reimposing the fines vacated herein, should ensure the
        amended sentencing judgment containing the fines and fees assessed against defendant
        contains the $2,000 mandatory assessment (720 ILCS 570/411.2(a)(2) (West 2010)) and the

                                                    - 26 -
        $100 crime-lab analysis fee (730 ILCS 5/5-9-1.4(b) (West 2010)) ordered by the court during
        defendant’s sentencing hearing, as well as the amounts creditable against either.

¶ 158                                        C. Sentencing Credit
¶ 159        We initially note the parties agree the PSI lists the incorrect dates for defendant’s first
        period of pretrial incarceration. The PSI indicates defendant was in custody for this offense
        starting on March 21, 2011, and ending on July 1, 2011, when he posted bond. However, the
        parties agree and the record confirms defendant was in custody for this offense starting March
        18, 2011, when he was arrested. The PSI also indicates defendant was in custody for this
        offense on July 2, 2012, which was the date he was sentenced. The parties agree defendant
        should not be credited for July 2, 2012. See People v. Williams, 239 Ill. 2d 503, 510, 942
        N.E.2d 1257, 1262 (2011) (holding “the date a defendant is sentenced and committed to the
        Department [of Corrections] is to be counted as a day of sentence and not as a day of
        presentence credit”).
¶ 160        The parties do not agree as to the total amount of days for which defendant is entitled
        credit. Defendant initially argued he was entitled to two additional days of credit toward his
        sentence for his time in pretrial custody for March 18, 2011, through March 20, 2011 (less one
        day for July 2, 2012), and $10 of additional monetary credit toward the creditable fines
        imposed upon him.
¶ 161        The State responds by arguing defendant is not entitled to the two additional days of credit.
        Specifically, the State argues where, as here, a defendant is out on bond for one offense and is
        subsequently arrested and placed in custody for another offense, the defendant is returned to
        custody on the initial offense when his or her bond is revoked or withdrawn (People v.
        Arnhold, 115 Ill. 2d 379, 383, 504 N.E.2d 100, 101 (1987)), unless he is surrendered on the
        initial offense to serve simultaneous custody for both offenses (People v. Robinson, 172 Ill. 2d
        452, 459, 667 N.E.2d 1305, 1308 (1996)). Using the day defendant’s bond was revoked, May
        24, 2012, the State contends the calculation of time served contained in the PSI was correct.
¶ 162        In his reply brief, defendant argues he is actually entitled to three additional days of credit
        toward his sentence pursuant to section 5-4.5-100(c) of the Unified Code (730 ILCS
        5/5-4.5-100(c) (West 2012)) and People v. Cook, 392 Ill. App. 3d 147, 150-51, 910 N.E.2d
        208, 210 (2009), but he abandons his argument he is entitled to additional monetary credit
        against his creditable fines. Specifically, defendant argues the State is arguing for the first time
        on appeal the court erred in granting defendant credit for May 22, 2012, and May 23, 2012.
        Defendant points out the State relied on facts not in the record–the Champaign County circuit
        clerk’s website–to come to its calculation of credit. Using information from the Champaign
        County circuit clerk’s website, defendant ascertained he was in custody on May 21, 2012,
        through May 23, 2012, for an offense he committed while on bail in Champaign County case
        No. 12-CF-773. Because the charges in case No. 12-CF-773 were ultimately dropped,
        defendant will not be awarded credit for the three days he spent in jail as a result of the newer
        charges. See 730 ILCS 5/5-4.5-100(c) (West 2010). Therefore, defendant urges he is entitled to
        credit for May 21, 2012, May 22, 2012, and May 23, 2012, for a total of 148 days’ credit.
¶ 163        Defendant has the burden to present a record showing the error of which he complains.
        Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92, 459 N.E.2d 958, 959 (1984). In this case, the trial
        court ordered, with agreement of the parties, defendant is entitled to 145 days’ credit toward
        his sentence. To get any credit for May 21, 2012, through May 23, 2012, defendant must show

                                                     - 27 -
        he tendered his surrender on the offenses charged in the instant case. See Robinson, 172 Ill. 2d
        at 459, 667 N.E.2d at 1308. The record contains no indication defendant tendered his surrender
        for the offenses charged in this case, and as such, he is not entitled to credit for May 21, 2012,
        through May 23, 2012. The record does show defendant’s bond was revoked on May 24, 2012.
        Using the date defendant’s bond was revoked, the 145 days’ credit listed in the PSI is
        correct–although the dates relied on to reach this calculation are incorrect.
¶ 164       In his petition for rehearing, defendant argues our decision in this case is inconsistent with
        Cook, where we awarded defendant additional credit against his sentence pursuant to section
        5-8-7(c) of the Unified Code (730 ILCS 5/5-8-7(c) (West 2006)), which has since been
        renumbered as section 5-4.5-100(c) of the Unified Code. See People v. Clark, 2014 IL App
        (4th) 130331, ¶ 21. Section 5-4.5-100(c) of the Unified Code provides:
                “CREDIT; TIME IN CUSTODY; FORMER CHARGE. An offender arrested on one
                charge and prosecuted on another charge for conduct that occurred prior to his or her
                arrest shall be given credit on the determinate sentence or maximum term and the
                minimum term of imprisonment for time spent in custody under the former charge not
                credited against another sentence.” 730 ILCS 5/5-4.5-100(c) (West 2010).
¶ 165       In Cook, the State charged the defendant, on November 16, 2007, with theft for conduct
        occurring on November 2, 2007. Cook, 392 Ill. App. 3d at 148, 910 N.E.2d at 209. On
        December 10, 2007, the State charged the defendant, in a separate case, with unlawful
        possession of a controlled substance. Id. The conduct underlying the possession charge was
        committed while the defendant was out on bail for the original theft charge. Id. On January 18,
        2008, the State charged the defendant with aggravated criminal sexual abuse for conduct
        occurring on August 31, 2007. Id. (Later in the opinion, the majority states, “On January 30,
        2008, while defendant was released on bond in both of his 2007 cases, defendant was arrested
        and charged with aggravated criminal sexual abuse (his 2008 case).” Id. at 149, 910 N.E.2d at
        209.). In exchange for a guilty plea as to the theft and possession charges, the State agreed to
        drop the remaining charge of aggravated criminal sexual abuse. Id. at 148-49, 910 N.E.2d at
        209.
¶ 166       After his arrest on January 30, 2008, for aggravated criminal sexual abuse, the defendant
        spent 26 days in custody before he, on February 25, 2008, surrendered his bond in the theft and
        possession cases. Id. at 149, 910 N.E.2d at 209-10. We awarded the defendant the additional 26
        days’ credit against his sentence where he “(1) was arrested for aggravated criminal sexual
        abuse ***, (2) was prosecuted for theft over $300 *** which involved conduct that occurred
        prior to his arrest in [the aggravated-criminal-sexual-abuse case], and (3) did not receive credit
        for the time spent in custody in [the aggravated-criminal-sexual-abuse case] against another
        sentence.” Id. at 150, 910 N.E.2d at 210.
¶ 167       While defendant’s petition for rehearing was pending, this court decided Clark, 2014 IL
        App (4th) 130331. In Clark, we declined to follow the interpretation and analysis of section
        5-4.5-100(c) set forth by the majority in Cook. Id. ¶ 25. Instead, we elected to follow the
        analysis set forth by Justice Pope in her dissent and held defendant was not entitled to
        additional credit where he sought credit against his sentence for the original charge for time he
        spent in custody on a subsequent charge. Id. ¶ 26.
¶ 168       Justice Pope’s reading of subsection (c) in her dissent in Cook (Cook, 392 Ill. App. 3d at
        151-52, 910 N.E.2d at 211-12 (Pope, J., dissenting)) is consistent with Robinson, wherein the
        supreme court explained the purpose of section 5-4.5-100(c) was “to ‘prevent the State from

                                                    - 28 -
        dropping an initial charge and recharging a defendant with another crime, with the intent of
        denying credit for time spent in jail on the first charge.’ ” (Emphases added.) Robinson, 172 Ill.
        2d at 460, 667 N.E.2d at 1309 (quoting People v. Townsend, 209 Ill. App. 3d 987, 990, 568
        N.E.2d 946, 948 (1991)); see also People v. Kane, 136 Ill. App. 3d 1030, 1035, 484 N.E.2d
        296, 300 (1985) (“The purpose of subsection (c) is to insure credit for all confinement since
        arrest in the circumstance where the original charge is dropped in favor of a new charge which
        results in conviction and imprisonment.” (Emphasis added and internal quotation marks
        omitted.)). The Robinson court determined section 5-4.5-100(c) did not apply “[b]ecause the
        initial charge against defendant was not dropped in favor of a subsequent charge.” Robinson,
        172 Ill. 2d at 461, 667 N.E.2d at 1309.
¶ 169        Here, defendant seeks credit against his sentence for the initial charges, in case No.
        11-CF-443, for time he spent in custody as a result of a subsequent charge, in case No.
        12-CF-773. Because the initial charges were not dropped in favor of the subsequent charge,
        defendant is not entitled to credit for May 21, 2013, to May 23, 2013, under section
        5-4.5-100(c) of the Unified Code. Id.; Clark, 2014 IL App (4th) 130331, ¶ 26. We affirm the
        court’s order finding defendant is entitled to 145 days’ credit against his sentence and $725
        credit toward any creditable fines imposed in this case.
¶ 170        A vast amount of judicial resources are expended in the appellate court to resolve issues
        concerning the ever-expanding morass of fines and fees enacted by the legislature. See People
        v. Folks, 406 Ill. App. 3d 300, 309, 943 N.E.2d 1128, 1135 (2010); O’Laughlin, 2012 IL App
        (4th) 110018, ¶ 28, 979 N.E.2d 1023; Williams, 2013 IL App (4th) 120313, ¶ 25, 991 N.E.2d
        914; Chester, 2014 IL App (4th) 120564, ¶ 35, 5 N.E.3d 227; Montag, 2014 IL App (4th)
        120993, ¶ 38, 5 N.E.3d 246. In Folks, we called for a “comprehensive legislative revision in
        the assessment of fines, fees, costs and the $5-per-day credit for time spent in custody prior to
        sentencing.” Folks, 406 Ill. App. 3d at 309, 943 N.E.2d at 1135. The legislature continues to
        enact new fines, fees, and costs–in this case, leading to the imposition of 33 separate
        assessments. This adds more complexity to many cases where the monetary assessments may
        not even be collected. Perhaps the legislature will answer our call.
¶ 171        We stress the importance of the need for all parties involved–the trial court, the State’s
        Attorney’s office, the criminal defense bar, and the circuit clerk’s office–to ensure fines are
        properly imposed by the trial court with the attorneys and the defendant in attendance and on
        notice. This process requires active participation from the parties. We understand it is a burden
        to navigate the murky waters of fines and fees, but it is a burden required by law. We recognize
        it is the long-standing practice of the circuit court clerks to impose the fees and costs associated
        with criminal cases, but this does not excuse the similar treatment of fines, which are a
        component of the sentence to be imposed by the sentencing judge. Fines are a component of
        the sentence, and we require the help of the parties to fulfill our duties in resolving these issues
        on review. This requires the statement of facts in each brief to identify the fines imposed and
        whether the court or circuit clerk imposed them, with citations to the record. See Chester, 2014
        IL App (4th) 120564, ¶ 35, 5 N.E.3d 227.

¶ 172                                       III. CONCLUSION
¶ 173       We affirm in part and vacate in part the trial court’s judgment and remand for the trial court
        to reimpose the mandatory fines vacated herein and impose all other fines mandated by statute.
        We encourage the trial court to review the reference sheet this court provided in Williams,

                                                     - 29 -
        2013 IL App (4th) 120313, 991 N.E.2d 914 (appendix), to assist in ensuring the statutorily
        mandated fines in criminal cases are properly imposed. The State’s Attorney’s office can best
        provide guidance as to which fines the county has required by ordinance or resolution. See
        Pohl, 2012 IL App (2d) 100629, ¶¶ 11, 21, 969 N.E.2d 508. As part of our judgment, we award
        the State its $50 statutory assessment against defendant as costs of this appeal. 55 ILCS
        5/4-2002(a) (West 2012).

¶ 174      Affirmed in part and vacated in part; cause remanded with directions.




                                                 - 30 -
                                                                                           No. 4-12-0721 APPENDIX
                                                                                                   (Count I)


Champaign %065




   Criminal JTraffic Payment Setup

-:".u""'"""'' · J (S5·~1
1                             >. ·.:cha~·g~:~o~ .:_ ()1 .LOF'f' 02-..· .· :oo'...·:·r-- ..... -~· . .
                . . . .~                     :.....
                             ;r~·-i '~· ·~ ~':t~::r-· ~    =: ·· ·:· .-. :. . ....
                                                                           -~-.    \-H
               : .f.iY:';.          1:~:~:t4!:•· N·',
                   No. 4-12-0721 APPENDIX
                          (Count I)


Champaign 1106 5
LUS::.i.!D
                                                      No. 4-12-0721 APPENDIX
                                                             (Count II)


Champai gn %065

W'MuJ.t.j,
                                                                                                                         t.:·   .•.
     Criminal I Traffic Payment Setup                                                            Batch       , 09;191,, 9/19/~012 .   . _Re,9e_ipt lt ~   118140900. 00 :·:
.:Action·~··l!3~~ 1-·{···    .
,.       -       •-                          ''ASA . DC"                        , s·              Agen            208 ..
                                          . :'f~;t., .-..:._>~:~~. · .-i;,-~:~~:J~; ... _,:.·:· / ~·..
                                                      1                                                     oyr~i!f:· :·~-~ CHAMPAIGN POLICE DEPART
     R " " S I D - f l ! t"
                                                                    •



                                                        ,;Crp,e r.d:?aymt ·H,·~~Nf.i,~ · ,Pro~b~ti
                  No. 4-12-0721 APPENDIX
                         (Count II)


Champai gn %06S